Citation Nr: 0906079	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with major 
depressive disorder (MDD), from July 30, 2004 to April 8, 
2008.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD with MDD, since April 9, 2008. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to service connection for a bilateral hip 
condition, as secondary to the Veteran's service-connected 
right ankle posterior tibial tendon insufficiency with pes 
planus and early degenerative joint disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975, and from July 1976 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted the Veteran's claim for 
service connection for MDD, and assigned a 20 percent 
disability rating, effective July 30, 2004; denied his claim 
for service connection for a bilateral hip condition; and 
denied his claim for entitlement to TDIU.  In August 2005, 
the RO increased the Veteran's initial disability rating for 
MDD to 30 percent, effective from July 30, 2004.  In August 
2008, the RO continued the Veteran's initial disability 
rating for MDD at 30 percent for the period from July 20, 
2004 to April 8, 2008, and increased the Veteran's initial 
disability rating for MDD to 50 percent, effective April 9, 
2008.  In January 2009, the RO granted the Veteran's claim 
for service connection for PTSD, and included that disability 
in the Veteran's issue of MDD.

In November 2008, the Veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  A copy of the transcript is 
associated with the record.

The issue of entitlement to service connection for a 
bilateral hip condition, as secondary to the Veteran's 
service-connected right ankle posterior tibial tendon 
insufficiency with pes planus and early degenerative joint 
disease, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with MDD has been 
shown to be manifested by such symptoms as occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  The Veteran also has 
Global Assessment of Functioning (GAF) scores attributable to 
PTSD with MDD ranging from 45 to 55.

2.  The Veteran's service-connected PTSD with MDD has not 
been shown to be manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

3.  The Veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating, 
but no more, for PTSD with MDD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Codes 9411, 9434 (2008).

2.  Resolving the doubt in the veteran's favor, the criteria 
for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated February 2005 and 
March 2008, before the May 2005 rating decision and the 
January 2009 rating decision, respectively.  Those letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, because they informed the Veteran of what 
evidence was needed to establish his claim for service 
connection for MDD and PTSD, and a higher initial disability 
rating; what VA would do and had done; and what evidence he 
should provide.  The February 2005 and March 2008 letters 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

The Board notes that the Veteran was not provided VCAA notice 
with respect to his claim for TDIU.  However, there is no 
possibility of prejudice to the Veteran, because the grant of 
TDIU represents a full grant of the benefit which the Veteran 
is seeking on appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's MDD in its May 
2005 rating decision, and it granted service connection for 
the Veteran's PTSD in its January 2009 rating decision.  
Moreover, the RO provided notice with respect to the degree 
of disability and the effective date of an award in its March 
2008 letter.  Regarding the Veteran's claim for TDIU, the 
grant of TDIU represents a full grant of the benefit which 
the Veteran is seeking on appeal, and therefore the Veteran 
is not prejudiced by the absence of the notice required by 
Dingess, supra.  Moreover, the Veteran has constructive 
notice of the degree of disability and the effective date of 
an award of TDIU, because that information was contained in a 
March 2008 letter, albeit in regards to the claim for PTSD.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.  
Moreover, the Veteran was provided with VA examinations 
regarding his psychiatric condition in May 2005 and April 
2008.  He was also provided the opportunity to present 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge.  Thus, the Board considers VA's duty to 
assist satisfied.  Accordingly, the Board finds that no 
further assistance to the Veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Increased Rating for PTSD with MDD

PTSD and MDD are rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Codes 9411 and 9434, 
respectively.  38 C.F.R. § 4.130 (2008).  These criteria 
contemplate that a 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to a disability 
rating greater than 30 percent for his PTSD with MDD for the 
appeal period from July 30, 2004 to April 8, 2008, and 
greater than 50 percent for the appellate period since April 
9, 2008.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he was unable to work, 
primarily because of his depression.  He further stated that 
he is unable to sleep for more than two hours at a time, that 
he is irritable, and that "if it wasn't for my wife...I would 
never even get out of my room, or take a bath, or clean up."  
The Veteran also noted that he had had some episodes with 
suicide.  The Veteran's wife stated that he had "no 
motivation" to spend time with their children.  She further 
stated that "he never comes down the stairs, hardly ever.  
He jump[s] on the kids which he never used to do, and he 
[will] say things that have...no meaning, without even 
realizing it."  The Veteran's wife also noted that he has 
grabbed her upon awakening from sleep, and that he had 
suicidal thoughts that led her to make emergency calls to his 
doctor.  The Veteran's wife noted that "his personality is 
just void."

Review of the evidentiary record reflects that the Veteran 
has occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood.

In September 2004, the Veteran's private physician diagnosed 
him with moderate to severe Major Depression, and with 
Generalized Anxiety Disorder; he further opined that the 
Veteran "does not appear to have the emotional stability 
needed to cope with the normal stress of full time gainful 
employment at this time."  The Veteran told his private 
physician that he had thought of suicide, but at the time of 
the examination had no desire to end his life.  The Veteran 
appeared mildly depressed during his examination, and the 
private clinician noted that his responses to a brief mood 
survey indicated that he was experiencing a very high level 
of depression.  The Veteran told his private physician that 
he was irritable all the time.  He also told his private 
physician that he had forgotten his wedding anniversary, and 
that he had walked away from his wife while she was talking 
to him.

In October 2004, a VA clinician noted that the Veteran had 
recently been reassigned in his job, from Corrections Officer 
to Corrections Record Specialist; the Veteran reported to a 
VA examiner in May 2005 that his reassignment was because of 
physical problems.  The October 2004 VA clinician also noted 
that the Veteran was taking classes at a university in order 
to obtain a Bachelor's degree in business, and ultimately a 
teaching certificate.  The October 2004 VA clinician 
diagnosed the Veteran with MDD and Generalized Anxiety 
Disorder (GAD).  Also in October 2004, the Veteran told a VA 
clinician that he had become progressively more irritable 
with everyone around him, and did not want to be that way.  
The veteran further stated that his sleep was chronically 
impaired, such that he could only sleep for 1 to 1.5 hours at 
a time, and that he was having nightmares.

In November 2004, another VA clinician noted that the Veteran 
had left work and gone on worker's compensation (also called 
Labor and Industries, or L&I) for a foot injury that occurred 
in 1999, and had stopped receiving L&I in May 2004; he 
further noted that the Veteran had attempted to return to 
work beginning in June 2004, but that he had stopped working 
because it caused back and leg pain.  However, the Veteran 
reported in November 2004 that he had been going to school in 
business management for the past 18 months.  The Veteran also 
told the VA clinician that he had suicidal ideation one week 
ago, without a plan, but none presently.  The Veteran 
reported that he could sleep for 2 hours at a time, after 
taking 30 minutes to fall asleep.  He further noted that he 
slept for a total of 6 hours a day.

In May 2005, a VA examiner noted that the Veteran had last 
worked regularly in June 2003, but that he had been taking 
classes toward a four-year Bachelor's degree in business 
management, which he expected to receive in June 2005.  The 
VA examiner noted that the Veteran, who only took one class 
per semester, had maintained a B+ average in his college 
courses.  The Veteran reported trying to decide between 
pursuing a Master's degree and a teaching certificate after 
his Bachelor's degree was completed.  The Veteran also 
reported that he was denied a promotion at his former job at 
the Department of Corrections because his boss predicted that 
the Veteran would have emotional problems as a result of the 
2002 murder of his daughter by her former boyfriend.  The 
Veteran stated in May 2005 that he became irritable and 
stressed from that time forward, and ultimately resigned from 
that job, presumably in June 2003.  With respect to the 
Veteran's college courses, the VA examiner stated that "he 
has somehow barely managed to take one college class at a 
time for several years."  The May 2005 VA examiner concluded 
that the Veteran's "future vocational adjustment is 
difficult to predict.  Indeed, in his present frame of mind, 
it seems unlikely that he would be able to stand the stresses 
of even marginal employment outside the home.  He has chronic 
sleep disturbance, chronic pain, intrusive thoughts both of a 
depressive and PTSD nature, and it can be reliably predicted 
that these would manifestly interfere with attendance, 
punctuality, and concentration in the workplace.  He also 
tends to withdraw from social contacts which would further 
impact his ability to work with others."  The May 2005 VA 
examiner diagnosed the Veteran with chronic and severe MDD, 
and with chronic and moderately severe PTSD.  The Veteran 
stated that he has wondered whether everyone would be better 
off if he were dead, but stated that he is firmly against 
suicide and has no plans to commit suicide.  The Veteran also 
stated that if not for his wife's prodding, there are days on 
which he would not even get out of bed.  The Veteran rated 
his own depression as being 7 out of 10, where 10 is the 
worst, and further noted that he had some family interaction, 
with relatively little elsewhere except for attending one 
college class per semester.  The Veteran reported that it was 
taking him 1.5 hours to fall asleep, and that he could only 
sleep for about 4 hours.  He noted that he was having dreams 
and daily intrusive thoughts about his experiences in 
service, including one in which a woman had died.  The 
Veteran also reported having experienced thoughts and dreams 
of "haunting memories" from service over the past six 
months; the Veteran further stated that these memories would 
at times crowd out memories of the murder of his daughter, 
which occurred in 2002.

In February 2007, the Veteran noted to a VA clinician that he 
had begun working as a financial planner.  However, he stated 
that during the last month he had felt on the edge of crying, 
and had left work early every day for the past week.  The VA 
clinician found that the Veteran's symptoms of PTSD and MDD 
had increased.  While the VA clinician noted that the Veteran 
had not been treated for 20 months, since May 2005, there is 
no indication in this record that his condition improved 
either in May 2005, or on any other date during that period.  
Indeed, the Veteran's near tearfulness and his inability to 
work regular hours suggest that his condition had not 
improved.  The Veteran told a VA clinician that he sleeps 
about 6 hours, waking twice for about 15 minutes.

In July 2007, the Veteran sought treatment for stress arising 
from the requirements of his work.  The VA clinician 
"encouraged [the] Veteran to consider less stressful jobs 
using his present knowledge base."  In July 2007, the 
Veteran rated his depression as being 6 out of 10.

In January 2008, the Veteran called a VA clinician to report 
that he did not want to be alive; however, he denied any 
active plan to hurt himself.  Also in January 2008, the 
Veteran reported that his work was very stressful, and that 
it was a battle every day; the VA clinician concluded that 
"the stress of his job has exacerbated his PTSD and 
depression.  It is also affecting his relationship with his 
family."  Later in January 2008, a VA clinician found that 
he had symptoms of moderate to severe depression.  In January 
2008, the Veteran rated his depression as being 8 out of 10.  
The Veteran told the VA clinician that he sleeps for 4 to 5 
hours per day, for about 2 hours at a time.  Later in January 
2008, the Veteran reported having interrupted sleep in which 
he awakens 2 to 3 times per night, and taking frequent naps 
during the day.  He also reported having daily intrusive 
thoughts and nightmares about his military experience.

In February 2008, a VA clinician found that the Veteran's 
depressive symptoms included anhedonia, dysthymic mood, 
tearfulness, increased irritability, poor short and long term 
memory, impaired concentration and social withdrawal; he 
further noted that the Veteran was spending a lot of time in 
bed.  The VA clinician concluded that the "Veteran remains 
unemployable and continues to experience depression with 
decreased energy and chronic pain."  The VA clinician wrote 
a letter accompanying his diagnosis, which included his 
conclusion that "due to both his physical and psychiatric 
conditions he is anticipated not to be gainfully employed for 
at least one year.  He has been unemployed since injuring his 
back and shoulder on 12/26/07."  Where, as here, it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 
(1996)).  Also in February 2008, the Veteran rated his level 
of suicidal thoughts as 2 out of 10, with 10 being the most 
severe; the Veteran stated, however, that he would never do 
this "to my children and wife."

In March 2008, a VA clinician diagnosed the Veteran with 
PTSD, GAD, and depression.  The Veteran rated his depression 
as being 7 or 8 out of 10.  The Veteran stated that he sleeps 
for 6 hours per day, waking every 2 hours.  He also reported 
having frequent nightmares of his trauma, and daily intrusive 
thoughts.

In April 2008, a VA clinician again diagnosed the Veteran 
with PTSD, GAD, and depression.  Also in April 2008, the 
Veteran underwent a VA examination, in which the examiner 
found that the Veteran had MDD, with severe depression and 
moderate to severe overall impairment.  During his April 2008 
VA examination, the Veteran noted that he had not been 
working for 4 months, due to his ankle injury and back pain.  
The Veteran rated his depression as being 6 out of 10.  The 
Veteran reported that he has had trouble sleeping for 9 
years; he reported sleeping about 6 hours per night, waking 
up every 2 hours, and taking a 2 hour nap each day.  The 
Veteran noted in April 2008 that he was becoming more 
physical during his nightmares, including pulling his wife's 
hair and thrashing in his sleep.  He noted that he had 
increased intrusive thoughts, and PTSD nightmares three times 
per week.  The Veteran further reported a couple incidents of 
seeing a silhouette upon awakening from his nightmares.  
However, he noted that when he throws a pillow at the 
silhouette, it disappears.  The Veteran also noted that since 
developing his mental condition, he has been isolating, and 
has had marital strain due to anger and distancing.  The 
examiner found that the Veteran had "difficulty establishing 
and maintaining effective work/school and social 
relationships because of anger, lack of motivation, low self 
esteem and lack of focus."

In May 2008, a VA clinician again diagnosed the Veteran with 
PTSD, GAD, and depression.  The Veteran rated his depression 
as being 7 out of 10.  The Veteran reported sleeping 2 hours 
at a time, for a total of 6 to 7 hours per day, and napping 
for 2 hours per day.  The Veteran stated that his sleep 
included nightmares with night sweats 3 times per week.  Also 
in May 2008, the Veteran stated that he sometimes saw shadows 
of people who are not there when awakening from nightmares.

In July 2008, a VA clinician again diagnosed the Veteran with 
PTSD, GAD, and depression.  The Veteran rated his depression 
as being 6 or 7 out of 10.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he had last worked in 
December 2007, that his hours in that job were largely at his 
discretion, and that he had worked from 10 am until 1 pm.  He 
stated that he had left the job because he had slipped and 
re-injured his back and shoulder, "which started the 
depression back up."  He noted that the pain in his ankle, 
from a 1999 injury, also made it difficult to walk from door 
to door and knock on doors, which was apparently an aspect of 
his job.  The Veteran stated that "if it wasn't for my 
wife...I would never even get out of my room, or take a bath, 
or clean up."  Also at his November 2008 hearing before the 
undersigned Veterans Law Judge, the Veteran stated that he 
has "had some episodes with suicide," but declined to 
elaborate.  The Veteran's wife elaborated, stating that 
"he's had some suicidal thoughts where I've had to call his 
doctor, emergency call.  And it scares me because I don't 
know for sure where it's headed."  The Veteran also stated 
that he is unable to sleep for more than 2 hours at a time, 
and his wife noted that "he has woken up in the middle of 
the night grabbing me.  I'd have to push him off me and wake 
him up.  That only happened a few times, but it was very 
scary."

The Veteran was found to have the following GAF scores: 55 in 
September 2004, 55 in October 2004, 50 in May 2005, and 45 to 
50 in April 2008.

The Board notes, as a complicating factor, that significant 
discrepancies exist in the record with respect to the 
Veteran's dates of employment.  Specifically, in July 2004, 
the Veteran's private physician opined that the Veteran "has 
been incapable of engaging in reasonably continuous gainful 
employment from 5/10/04 through the present," although his 
opinion was based on the Veteran's physical, not 
psychological, condition.  In September 2004, another private 
physician stated that the Veteran lacked the emotional 
stability needed to cope with the normal stress of full time 
gainful employment.  In October 2004, the Veteran told a VA 
clinician that he had recently been reassigned from the job 
of Corrections Officer to the job of Corrections Record 
Specialist, and that he had been working for the Department 
of Corrections for 7 years.  One month later, in November 
2004, another VA clinician noted that the Veteran had left 
work and gone on worker's compensation (also called Labor and 
Industries, or L&I) for a foot injury that occurred in 1999, 
and had stopped receiving L&I benefits in May 2004.  He 
further noted that the Veteran had attempted to return to 
work beginning in June 2004, but that he had stopped working 
because it caused back and leg pain.  In May 2005, a VA 
examiner noted that the Veteran had last worked regularly in 
June 2003.  In February 2007, the Veteran noted to a VA 
clinician that he had begun working as a financial planner.  
The Veteran again noted the stress of his job in January 
2008.  However, in February 2008, a VA clinician found that 
the Veteran was unemployable, and "has been unemployed since 
injuring his back and shoulder on 12/26/07."  During an 
April 2008 VA examination, the Veteran noted that he had not 
been working for 4 months, due to his ankle injury and back 
pain.  In a May 2008 letter to VA, the Veteran wrote that he 
was employed by the Department of Corrections from September 
1993 to March 2006, but that he was on disability status from 
October 1998 to March 2006.  The Veteran also noted that he 
had worked at a financial planning firm from March 2003 
(presumably, the Veteran meant March 2006) until December 
2007.  At his November 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran again stated that he had last 
worked in December 2007, that his hours in that job were 
largely at his discretion, and that he had worked from 10 am 
until 1 pm.  

The Board finds that the evidence of record is consistent 
with a 70 percent rating. 38 C.F.R. § 4.7.  That is, overall, 
the evidence demonstrates that the Veteran's service-
connected PTSD with MDD has been shown to be manifested by 
such symptoms as occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Because the Veteran has ongoing diagnoses of PTSD and MDD 
throughout the appellate period which suggest a rating of 70 
percent disabling, the Board finds it appropriate to resolve 
any reasonable doubt in the Veteran's favor on the question 
of his dates of employment solely with respect to his rating 
for PTSD and MDD.

Overall, the evidence is sufficient to warrant a 70 percent 
rating, even though evidence of one of the criteria for that 
rating-obsessional rituals which interfere with routine 
activities-is not of record.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (rating criteria provide guidance as to 
the severity of symptoms contemplated for each rating; they 
are not all-encompassing or an exhaustive list).  Finally, 
while the Board notes that the VA examiner in April 2008 
suggested that the Veteran's "psychiatric symptoms cause 
occupational and social impairment with reduced reliability 
and productivity," and that such language is associated with 
a rating of 50 percent disabling, the Board finds that the 
Veteran's symptomatology, as recounted above, is more closely 
associated with a rating of 70 percent disabling under the 
criteria listed in 38 C.F.R. § 4.130.

The evidence of record does not warrant an even higher 100 
percent rating.  38 C.F.R. § 4.7.  The Veteran does not have 
total social impairment, because he continues to live with 
his wife, as described in his November 2008 Board hearing.  
Also, the Veteran has not been identified as being in 
persistent danger of hurting himself or others.  Moreover, 
the Veteran has shown no indications of memory loss for names 
of close relatives, his own occupation, or his own name.  
Consequently, a rating of 100 percent disabling is not for 
application.

The Board notes that the 70 percent rating it has assigned 
for the Veteran's PTSD with MDD is effective for the entire 
period for which the Veteran has been issued a grant of 
service connection-since July 30, 2004.  Because there has 
been no occasion since the effective date when the Veteran's 
disability has been more severe than 70 percent, there is no 
basis on which to stage his rating for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

The Board has considered the issue of whether the Veteran's 
PTSD with MDD, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted inasmuch as the issue of a TDIU is addressed this 
decision.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for the Veteran's 
PTSD with MDD, under Diagnostic Codes 9411, 9434.  38 C.F.R. 
§§ 4.3, 4.130.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that his service-connected 
disabilities, especially his depression, prevented him from 
working.  The Veteran also testified that he had last worked 
in December 2007, that his hours in that job were largely at 
his discretion, and that he had worked from 10 am until 1 pm.

The Veteran currently has the following service-connected 
disabilities:  PTSD with MDD associated with right ankle 
posterior tibial tendon insufficiency with pes planus and 
early degenerative joint disease, 70 percent disabling; 
hypertension with heart disease and mitral valve prolapse, 60 
percent disabling; right ankle posterior tibial tendon 
insufficiency with pes planus and early degenerative joint 
disease, 20 percent disabling; degenerative disc disease of 
the lumbar spine associated with right ankle posterior tibial 
tendon insufficiency with pes planus and early degenerative 
joint disease, 20 percent disabling; radiculopathy of the 
right lower extremity associated with degenerative disc 
disease of the lumbar spine, 10 percent disabling; and 
residuals of a left small finger injury, 0 percent disabling.  
Under 38 C.F.R. § 4.16(a), the Veteran has a combined 
disability rating of 90.  The Veteran therefore qualifies for 
TDIU, because he has at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent disability or more.  
38 C.F.R. § 4.16(a).

Additionally, the Veteran has four statements from medical 
professionals to the effect that he is unemployable.  In July 
2004, the Veteran's private physician opined that the Veteran 
"has been incapable of engaging in reasonably continuous 
gainful employment from 5/10/04 through the present."  In 
September 2004, another private physician opined that the 
Veteran "does not appear to have the emotional stability 
needed to cope with the normal stress of full time gainful 
employment at this time."  The May 2005 VA examiner also 
concluded that the Veteran was unemployable.  Finally, in 
February 2008, a VA clinician opined that "due to both his 
physical and psychiatric conditions he is anticipated not to 
be gainfully employed for at least one year."  

Based on the totality of the record, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the restrictions that the examiners noted are sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Since this is an increased 
rating case, the most recent medical findings are to be given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).  As in Bowling, there is, at least, a 
plausible basis in the record for a conclusion that the 
veteran is unable to secure and follow a substantially 
gainful occupation due to service-connected disabilities.  
Moreover, the veteran's symptomatology attributable to PTSDF 
causes sleep problems, affecting his ability to be alert.  
Accordingly, the Board finds that the criteria for a TDIU due 
to service-connected disabilities have been met.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary benefits.

A TDIU due to service-connected disabilities is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a bilateral hip condition, as secondary to his service-
connected right ankle posterior tibial tendon insufficiency 
with pes planus and early degenerative joint disease.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 
18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 
(1995).

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for a hip 
condition since January 2008, which are not already of 
record.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

In this case, the Veteran has an August 2004 diagnosis of a 
muscle condition that gives rise to his hip pain.  The 
Veteran also stated at his November 2008 hearing before the 
undersigned Veterans Law Judge that he continues to have a 
hip condition, which he attributes to the altered gait which 
resulted from a 1999 ankle injury.  The Board notes that the 
Veteran was most recently assessed with an unstable gait by a 
VA clinician in December 2007.  Additionally, the Veteran has 
been granted service connection for right ankle posterior 
tibial tendon insufficiency with pes planus and early 
degenerative joint disease, to which he claims his hip 
condition is secondary.  Finally, statements by a private 
physician in June 2003, that the Veteran's foot and ankle 
pain "has made his hip and back increasingly painful," and 
by a VA clinician in September 2004, that "all the abnormal 
components in his chain of weight bearing from ankle to femur 
to hip and low back contribute to and exacerbate his back 
pain," suggest that the Veteran's hip condition may be 
associated with his service-connected ankle condition.  
Consequently, under 38 C.F.R. § 3.159(c)(4), the Veteran 
should be provided with a VA examination to determine the 
nature and etiology of his hip condition.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) (2008) and 38 C.F.R. § 3.159(b) (2008) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
is granted, with respect to his hip condition.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for a hip condition since 
January 2008, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records would be futile, notations to that 
effect should be made in the claims 
folder.

3.  After completion of the above, 
schedule the Veteran for an examination by 
an appropriate specialist to determine the 
nature, extent, and etiology of his 
claimed bilateral hip condition.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should express an opinion as to whether 
the Veteran has a hip condition, and, if 
so, whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that the Veteran's hip condition was 
caused or aggravated by his service-
connected right ankle posterior tibial 
tendon insufficiency with pes planus and 
early degenerative joint disease.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefor.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
hip condition as secondary to the 
Veteran's service-connected right ankle 
posterior tibial tendon insufficiency with 
pes planus and early degenerative joint 
disease.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


